        Case 1:18-cv-00110-SPW-TJC Document 64 Filed 09/15/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                            BILLINGS DIVISION


BENJAMIN WARREN,                               Case No. CV-18-110-BLG-SPW

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

MARK M. FICEK,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

  X    Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        Judgment is entered in favor of Defendant Mark M. Ficek and against
 Plaintiff Benjamin Warren as entered in the Court's Order document 63.

        Dated this 15th day of September, 2020.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ E.Hamnes
                                  E.Hamnes , Deputy Clerk
